Title: From John Laurens to Anonymous, 24 September 1781
From: Laurens, John
To: Anonymous


                  
                     Sir
                     Head Quarters 24th Septr 1781
                  
                  The Commander in chief instructs me to inform you that the troops now arrived are to be debarked at the usual place—he wishes that the greatest possible assistance may be given to the Commanding Officers of the french troops on landing their men, by your flat bottomed boats and every other means in your power—it is of the utmost importance to facilitate & hasten the reunion of our forces at this place.  I have the honor to be with the greatest veneration & attachment Your most obt Servt
                  
                     John Laurens
                  
               